       Case 3:20-cv-05671-JD Document 53-6 Filed 09/30/20 Page 1 of 2




 1

 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7
                          NORTHERN DISTRICT OF CALIFORNIA
 8

 9
     EPIC GAMES, INC.,                         Case No. 3:20-cv-05671-JD
10
                         Plaintiff,
11      v.                                     [PROPOSED] ORDER RELATING
     GOOGLE LLC; GOOGLE IRELAND                CASES AND GRANTING
12                                             ADMINISTRATIVE MOTION TO
     LIMITED; GOOGLE COMMERCE                  CONSIDER WHETHER CASES
13   LIMITED; GOOGLE ASIA PACIFIC PTE.         SHOULD BE RELATED
     LIMITED; and GOOGLE PAYMENT
14   CORP.,
                      Defendants.
15

16

17

18
19

20

21

22

23

24

25

26

27

28   [PROPOSED] ORDER RELATING CASES AND GRANTING ADMINISTRATIVE MOTION TO
     CONSIDER WHETHER CASES SHOULD BE RELATED
        Case 3:20-cv-05671-JD Document 53-6 Filed 09/30/20 Page 2 of 2




 1            Having considered Plaintiff Peekya Services Inc.’s Administrative Motion to Consider

 2   Whether the Cases Should Be Related, as well as the pleadings on file, the Court GRANTS the

 3   Motion and ORDERS the Clerk to relate its later-filed case, Peekya Services, Inc. v. Google LLC
 4   et al, No. 3:20-cv06772 (N.D. Cal., filed September 30, 2020) to the first-filed action,
 5   now captioned: In re Epic Games, Inc. v. Google LLC et al., Case No. 3:20-cv-05671-JD (N.D.
 6   Cal., filed August 13, 2020):
 7   IT IS SO ORDERED.
 8
     Dated:                   , 2020                    _________________________
 9                                                      UNITED STATES DISTRICT JUDGE
                                                        THE HONORABLE JAMES DONATO
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28                                                  1
     [PROPOSED] ORDER RELATING CASES AND GRANTING ADMINISTRATIVE MOTION TO
     CONSIDER WHETHER CASES SHOULD BE RELATED
